Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 14-16, filed February 4, 2022, with respect to claims 1-4, 6-56, 59-60, 62-63 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-14, 18, 21, 26, 33-39, 43-45, 50, 59-60, 62-63 has been withdrawn. 
Response to Amendment
The amendment submitted February 4, 2022 has been accepted and entered.  No claims are cancelled.  Claim 9 is amended to overcome the 35 U.S.C. 112(b) rejection.  New claim 64 is added.  Thus, claims 1-4, 6-14, 18, 21, 26, 33-39, 43-45, 50, 59-60, 62-64 are examined.  
Allowable Subject Matter
Claims 1-4, 6-14, 18, 21, 26, 33-39, 43-45, 50, 59-60, 62-64 are allowable over the prior art.
Independent claims 1 and 33 are allowable based on applicant’s remarks filed February 4, 2022, especially pages 14-15 regarding directing an output beam through at least one x-ray and/or gamma-ray optic to produce a converging beam directing toward a focal point or at least one x-ray and/or gamma-ray optic to produce, from the output beam, a converging beam directed toward a focal point, wherein an object positioned within the path of the output beam or the converging beam results in an altered beam directing toward the focal point.
Claims 2-4, 6-14, 18, 21, 26, 34-39, 43-45, 50, 59-60, 62-64 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/